Case 2:18-cr-20579-VAR-MKM ECF No. 23 filed 11/02/18           PageID.174     Page 1 of 12



                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF MICHIGAN
                              SOUTHERN DIVISION

UNITED STATES OF AMERICA,

                    Plaintiff,                  Cr. No. 18-20579

                    v.                          Hon. Victoria A. Roberts

BRADLEY A. STETKIW,

                    Defendant.
                                          /

                  MOTION TO SUPRESS EVIDENCE
             OBTAINED WITH STATE TRACKING WARRANT

      Bradley Stetkiw, through attorneys James Gerometta and Benton Martin,

moves to suppress evidence and fruits through a search warrant issued on June 16,

2016, to install a tracking device on his car. He files a brief in support and also states:

      1.     The government has charged Mr. Stetkiw receipt and possession of

child pornography, and with operating an unlicensed money transmitting business.

(R. 1, Indictment, Pg ID 1-6.)

      2.     The government intends to use evidence derived from fruits of a state

warrant to install a tracking device on his vehicle. (Ex. A, Tracking Warrant.) This

warrant was explicitly issued as part of a federal investigation into Stetkiw and yet

was signed by an Oakland County judge. It sought to install a tracking device to

track all of Mr. Stetkiw’s movements in this vehicle for 56 days.
Case 2:18-cr-20579-VAR-MKM ECF No. 23 filed 11/02/18         PageID.175    Page 2 of 12



      3.     The tracking warrant in this case is substantially the same as the warrant

in United States v. Martin, No. 15-20544-02, 2016 WL 4493675, at *3 (E.D. Mich.

Aug. 26, 2016), in which Judge Hood granted a motion to suppress because the

tracking warrant violated Fed. R. Crim. P. 41. In particular, the court noted that

federal agents appeared to be engaging in “a common practice of circumventing the

established requirements of Rule 41(b)(4)” by going “to state courts for tracking

warrants, rather than federal courts for mere convenience.” Id. at *4.

      4.     Defense counsel has discussed this matter with the government, and the

government does not concur in the requested relief.




                                          2
Case 2:18-cr-20579-VAR-MKM ECF No. 23 filed 11/02/18        PageID.176    Page 3 of 12



     Stetkiw asks the Court to suppress all evidence and fruits obtained through use

of the tracking warrant signed in state court in violation of Rule 41.

                                              Respectfully Submitted,

                                              FEDERAL DEFENDER OFFICE

                                              s/James R. Gerometta
                                              james_gerometta@fd.org

                                              s/Benton C. Martin
                                              benton_martin@fd.org

                                              Attorneys for Defendant
                                              613 Abbott St., 5th Floor
                                              Detroit, MI 48226
                                              Phone: 313-967-5542

Dated: November 2, 2018




                                          3
Case 2:18-cr-20579-VAR-MKM ECF No. 23 filed 11/02/18           PageID.177    Page 4 of 12




                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF MICHIGAN
                              SOUTHERN DIVISION

UNITED STATES OF AMERICA,

                    Plaintiff,                    Cr. No. 18-20579

                    v.                            Hon. Victoria A. Roberts

BRADLEY A. STETKIW,

                    Defendant.
                                          /

                         BRIEF IN SUPPORT OF
                   DEFENDANT’S MOTION TO SUPPRESS

      The government intends to use evidence against Bradley Stetkiw derived from

fruits of a state warrant to install a tracking device on his vehicle. (Ex. A, Tracking

Warrant.) The tracking warrant is substantially the same as the warrant in United

States v. Martin, No. 15-20544-02, 2016 WL 4493675, at *3 (E.D. Mich. Aug. 26,

2016), in which Judge Hood granted a motion to suppress because the tracking

warrant violated Fed. R. Crim. P. 41. In particular, the court noted that federal agents

appeared to be engaging in “a common practice of circumventing the established

requirements of Rule 41(b)(4)” by going “to state courts for tracking warrants, rather

than federal courts for mere convenience.” Id. at *4. Stetkiw asks the Court to

suppress all evidence and fruits obtained through use of the tracking warrant signed

in state court in violation of Rule 41.


                                              1
Case 2:18-cr-20579-VAR-MKM ECF No. 23 filed 11/02/18       PageID.178    Page 5 of 12




                                   Background

      Officer John Higgins, a Trenton Police Officer and Task Force Officer with

Homeland Security, requested and obtained a tracking warrant from a judge in

Michigan 48th District Court for Stetkiw’s vehicle on June 16, 2016. The warrant

relied on information gathered by Homeland Security Investigations. (Ex. A,

Tracking Warrant, p.4.) Officer Higgins asked for permission for “Homeland

Security Investigations to install a government owned GPS tracking device” on a

vehicle belonging to Stetkiw. (Id. at 5.) The warrant permitted members of

Homeland Security Investigations to monitor the precise location of Mr. Stetkiw’s

vehicle for a period of 56 days following issuance of the warrant, “including signals

produced from inside private buildings.” (Id.)

      Officers used evidence from the tracking device to establish probable cause

for later searches of Stetkiw’s residence and the Tim Hortons where he conducted

Bitcoin deals. (See R. 20-2, Residential Search Warrant, Ex. A, Motion to Suppress

Evidence Obtained Outside the Scope of the Search Warrant, at Pg ID 58–59.) The

tracker allegedly showed “frequent trips” between Tim Hortons and Stetkiw’s

residence. (Id. at Pg ID 58–59.) Using the tracker information, agents also noticed

Stetkiw often stopped at a particular shopping center, Chase bank, and gas station.


                                         2
Case 2:18-cr-20579-VAR-MKM ECF No. 23 filed 11/02/18         PageID.179     Page 6 of 12




(Id. at Pg ID 59.) This observation led agents to pull bank account information for

Stetkiw from Chase bank. (Id.)

                                      Argument

       In United States v. Jones, 565 U.S. 400, 404 (2012), the Supreme Court held

that attachment of a GPS tracking device to a vehicle without the owner’s permission

for the purpose of monitoring the vehicle’s movements on public streets was a search

within the meaning of the Fourth Amendment. Thus, monitoring a vehicle’s

movements by attachment of a GPS tracking device requires judicial authorization.

       Federal Rule of Criminal Procedure 41 regulates the installation of tracking

devices, and specifically provides:

       a magistrate judge with authority in the district has authority to issue a
       warrant to install within the district a tracking device; the warrant may
       authorize use of the device to track the movement of a person or
       property located within the district, outside the district, or both.

Fed. R. Crim. P. 41(B)(4).

       Only a magistrate judge with authority in the district can issue a warrant to

install, within the district, a tracking device to track the movement of a person or

property located within the district. The Rule does not provide authority for federal

law enforcement officers to seek such authorization for tracking devices by judges

of a state court.

                                           3
Case 2:18-cr-20579-VAR-MKM ECF No. 23 filed 11/02/18             PageID.180   Page 7 of 12




      The 2006 Advisory Committee Notes explicitly indicate that “only federal

judicial officers should be authorized to issue this type of warrant.” Fed. R. Crim. P.

41 2006 Amendment Subdivision (b) Advisory Note. That is “[b]ecause the

authorized tracking may involve more than one district or state.” Id. “Even where

officers have no reason to believe initially that a person or property will move

outside the district of issuance, issuing a warrant to authorize tracking both inside

and outside the district avoids the necessity of obtaining multiple warrants if the

property or person later crosses district or state lines.” Id.

      As Judge Hood explained, “[a] plain reading of Rule 41(b)(4) fails to show

that a state court judge has authority to issue a tracking warrant.” Martin, 2016 WL

4493675, at *3. “The rule does not mention anything about state court judges.” Id.

      Moreover, Judge Hood noted that, as in this case, the federal agency “made

no attempts to comply with the Rule 41(b)(4)’s requirements by asking a federal

magistrate judge to issue the tracking warrant for this federal investigation.” Id. at

*4. There was no evidence—again as in this case—that a federal magistrate judge

was not available. Id.

      As Judge Hood acknowledged, “‘[v]iolations of Rule 41 alone should not lead

to exclusion unless (1) there was ‘prejudice’ in the sense that the search might not


                                            4
Case 2:18-cr-20579-VAR-MKM ECF No. 23 filed 11/02/18         PageID.181     Page 8 of 12




have occurred or would not have been so abrasive if the Rule had been followed, or

(2) there is evidence of intentional and deliberate disregard of a provision in the

Rule.’” Id. (quoting United States v. Searp, 586 F.2d 1117, 1125 (6th Cir. 1978)

(emphasis added)).

      But the government in conceded in Martin that “it is common practice for the

federal agents to seek tracking warrants from state court judges for federal

investigations because it is allegedly more convenient.” Id. Judge Hood explained:

“The fact that federal agents regularly go to state courts for tracking warrants, rather

than federal courts for mere convenience may be indicative of a common practice of

circumventing the established requirements of Rule 41(b)(4).” Id.

      Accordingly, the subsequent search warrants, based on information obtained

improperly, were conducted in violation of Mr. Stetkiw’s rights under the Fourth

Amendment. Evidence obtained as a direct or indirect result of a violation of the

Fourth Amendment must be suppressed. Under the fruit of the poisonous tree

doctrine, evidence obtained through exploitation of an unlawful search is subject to

suppression. Wong Sun v United States, 371 US 471, 486; 83 S Ct 407 (1963).

      Moreover, this location of this search was not sufficiently particular. Through

this warrant, the government sought to track Mr. Stekiw and his vehicle wherever


                                           5
Case 2:18-cr-20579-VAR-MKM ECF No. 23 filed 11/02/18         PageID.182    Page 9 of 12




he went. Historically, the limits on such blanket surveillance were practical: “limited

police resources and community hostility.” Illinois v. Lidster, 540 U.S. 419 (2004).

But technology has allowed law enforcement to “evade[] the ordinary checks that

constrain abusive law enforcement practices.” Jones, 565 U.S. at 416 (Sotomayor,

J., concurring). In the context of tracking-by-cell-phone, the challenge to—indeed,

the obligation of—courts is to articulate “limits there are upon this power of

technology to shrink the realm of guaranteed privacy.” Kyllo v. United States, 533

U.S. 27, 34 (2001). That challenge is met by applying the familiar particularity

requirement and “the Fourth Amendment’s bedrock principle of reasonableness on

a case-by-case basis.” United States v. Richards, 659 F.3d 527 (6th Cir. 2011).

      A search warrant, including a warrant to track a suspect, must “particularly

describe the place to be searched.” U.S. Const. amend. IV. Thus, when a law

enforcement officer is queried by a magistrate as to where he wants to track a

suspect’s movements, “everywhere and anywhere” cannot be an acceptable answer.

Richards, 659 F.3d at 537 (“The chief purpose of the particularity requirement is to

prevent general searches by requiring a neutral judicial officer to cabin the scope of

the search to those areas and items for which there exists probable cause that a crime

has been committed.” (quotation omitted)).


                                          6
Case 2:18-cr-20579-VAR-MKM ECF No. 23 filed 11/02/18        PageID.183    Page 10 of 12




       Here, the affidavit did not limit the tracking request to a particular place: it

 contained no information about any specific place that the government anticipated

 that Mr. Stetkiw might travel. Instead, the government sought power to

 electronically track Mr. Stetkiw without limitation every place he might travel.

 However, there was no showing that would justify an intrusion of that magnitude;

 there was no probable cause for a blanket, 56-day search. “The fact that there is

 probable cause to arrest a person for a crime does not automatically give police

 probable cause to search his residence or other area in which he has been observed

 for evidence of that crime. If the rule were otherwise, “there would be no reason to

 distinguish search warrants from arrest warrants.” United States v. Savoca, 739 F.2d

 220 (6th Cir. 1984) (quoting United States v. Lucarz, 430 F.2d 1051 (9th Cir. 1970)).

       The warrant in this case allowed the police to track Mr. Stetkiw at all times,

 night and day, on public streets and in private places, and into areas traditionally

 protected by the Fourth Amendment. The tracking warrant sought and obtained in

 this case was akin to the general warrants condemned by the Founders, see Steagald

 v. United States, 451 U.S. 204 (1981), and is repugnant to the Fourth Amendment.




                                           7
Case 2:18-cr-20579-VAR-MKM ECF No. 23 filed 11/02/18         PageID.184     Page 11 of 12




                                    Conclusion

       Stetkiw asks this Court to suppress all evidence and fruits obtained through

 use of the state court tracking warrant.

                                                Respectfully Submitted,

                                                FEDERAL DEFENDER OFFICE

                                                s/James R. Gerometta
                                                james_gerometta@fd.org

                                                s/Benton C. Martin
                                                benton_martin@fd.org

                                                Attorneys for Defendant
                                                613 Abbott St., 5th Floor
                                                Detroit, MI 48226
                                                Phone: 313-967-5542

 Dated: November 2, 2018




                                            8
Case 2:18-cr-20579-VAR-MKM ECF No. 23 filed 11/02/18        PageID.185     Page 12 of 12




                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF MICHIGAN
                              SOUTHERN DIVISION

 UNITED STATES OF AMERICA,

                    Plaintiff,                  Cr. No. 18-20579

                    v.                          Hon. Victoria A. Roberts

 BRADLEY A. STETKIW,

                    Defendant.
                                        /


                           CERTIFICATE OF SERVICE

      I certify that on November 2, 2018, I filed the foregoing paper with the through
 the court’s electronic docketing system, which will send notification to opposing
 counsel of record.




                                            9
